Patents; damages for breach of contract. — Plaintiff had sued for damages for breach of contract and for compensation for the unauthorized use of patented inventions. In a decision dated April 5,1963,161 Ot. Cl. 369,137 USPQ, 224, the court held that defendant had breached a contract with plaintiff by disseminating confidential data prior to license and that plaintiff was entitled to recover on the basis of full performance by both sides of the contract created by certain letters but that plaintiff would not recover anything for use by or through the Government of plaintiff’s drawings, patents, and other information after the first 104,000 bombs were procured. The court held that it did not need to pass on the issues of patent validity and infringement. On December 19, 1966, Commissioner Lane, having held further proceed*1299ings under Rule 47 (c) pursuant to order of the court, rendered his report and findings of fact on the issue of damages and recommended that judgment be entered for plaintiff in the sum of $263,150.62. Both parties filed exceptions to the report of the commissioner. On May 25, 1967, the parties entered into the following stipulation:
Comes now the defendant, the United States, by its Attorney General, and the plaintiff, The Padbloc Company, Inc., and stipulate to the Court that a written offer of settlement has been submitted by the plaintiff to the Attorney General, which offer has been duly accepted by the Attorney General. This agreement of settlement provides that the United States pay to the plaintiff the sum of $245,000. The agreement of settlement provides that in consideration of $200,000 thereof the plaintiff will sell to the United States all of plaintiff’s right, title, and interest in and to the following U.S. Letters Patent:
Patent No. 2,710,096
Patent No. 2,732,936
Patent No. 2,809,746
Patent No. 2,836,117
The agreement of settlement further provides that payment of $45,000 of the judgment shall also release the United States from all claims of whatsoever type existing in favor of the Padbloc Company, Inc. against the United States set forth in the Petition and the Amended Petition in this action, among other claims.
The plaintiff and defendant therefore stipulate that judgment may be entered by the Court in favor of plaintiff in the amount of $245,000, pursuant to the terms of the settlement agreement.
On June 5, 1967, the court issued the following order:
Order
This case comes before the court on a stipulation by the parties filed May 25,1967, signed on behalf of the plaintiff by its attorney of record and on behalf of the defendant by its Assistant Attorney General, in which it is stated that a written offer to settle was submitted by plaintiff and was duly accepted by the Attorney General. The parties have agreed to the entry of judgment in the amount of $245,000 in plain*1300tiff’s favor pursuant to the stipulation a copy of which is attached hereto 'and made a part hereof.
Now, therefore, It is ordered that judgment be and the same is entered for plaintiff in the sum of two hundred forty-five thousand dollars ($245,000).
Bv The Court,
WilsoN CoweN, Olvief Judge.